UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 09-7889


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

UNDER SEAL,

                 Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Graham C. Mullen,
Senior District Judge. (3:01-cr-00019-GCM-1)


Submitted:    February 18, 2010            Decided:    March 5, 2010


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Under Seal, Appellant Pro Se.      Kenneth Michel Smith, OFFICE OF
THE UNITED STATES ATTORNEY,       Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Under Seal appeals the district court’s order denying

his 18 U.S.C. § 3582(c)(2) (2006) motion for a reduction in

sentence.     We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.    United States v. Under Seal, No. 3:01-cr-00019-

GCM-1 (W.D.N.C. Apr. 29, 2009).       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                            AFFIRMED




                                  2